UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
DEEP SOUTH ASSOCIATES LLC,                                        ORDER ADOPTING REPORT
                                                                  AND RECOMMENDATION
                          Plaintiff,                              17-CV-3124 (DRH)(ARL)
-against-

HARBORBAY CONSTRUCTION INC.,

                           Defendant.
-------------------------------------------------------X

        Presently before the Court is the Report and Recommendation of Magistrate Judge

Arlene R. Lindsay, dated October 29, 2018, recommending that the Court (1) grant plaintiff’s

motion to strike defendant’s answer; (2) grant plaintiff’s motion for a default judgment on

liability; and (3) direct plaintiff to submit a supplemental memorandum and supporting affidavits

in support of its claim for damages. More than fourteen (14) days have passed since service of

the Report and Recommendation and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. Accordingly, the Court adopts the October 29, 2018 Report and Recommendation of

Judge Lindsay as if set forth herein. Accordingly,

        IT IS HEREBY ORDERED THAT (1) the motion strike the answer of defendant is

granted; (2) the motion for a default judgment is granted as to liability; and (3) plaintiff is

directed to file a supplemental memorandum and affidavits in support of its claim for damages

within thirty (30) days of the date of this Order.

        SO ORDERED.

Dated: Central Islip, New York                              s/ Denis R. Hurley
       November 28, 2018                                   Denis R. Hurley
                                                           United States District Judge

                                                  Page 1 of 1
